Case 1:19-cv-02119-CFC Document 34 Filed 11/05/20 Page 1 of 1 PagelD #: 142

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

LINDA ASAMOAH, INDIVIDUALLY and

a/n/f and Guardian Ad Litem for JAO and

BAO, minors; The Estate of RAO; :

and PATRICK K. OWUSU, : C.A. No. 1:19-cv-02119
INDIVIDUALLY, as Administrator ofthe  : NON-ARBITRATION CASE
Estate of RAO and a/n/f and Guardian Ad_:

Litem for JAO and BAO, minors;

Plaintiffs,
Vv.
JURY TRIAL OF 12 DEMANDED
JNJ EXPRESS, INC. and BRIAN KEITH
WINNINGHAM

Defendants.

ORDER GRANTING THE AGREED MOTION TO DISMISS CLAIMS
OF MINOR PLAINTIFFS

 

BE IT REMEMBERED that on this date, this Court considered the parties’ Agreed
Motion to Dismiss Claims of Minor Plaintiffs JAO and BAO with prejudice. It appears to
the Court that the Motion should be granted. It, is therefore,

ORDERED, ADJUDGED and DECREED that the claims on behalf of minor
Plaintiffs JAO an BAO are hereby dismissed with prejudice to the refiling of same.

All costs shall be bome by the party incurring same.

SIGNED this J? day of _Novemle , 2020.

KK ff A;

JUDGE PRESIDING a
